   Case: 1:17-cv-00528 Document #: 284 Filed: 02/05/21 Page 1 of 4 PageID #:3313




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

GREG COLEMAN,                                )
                                             )
                Plaintiff,                   )       No. 17-cv-00528
                                             )
                        v.                   )       Honorable Franklin U. Valderrama
                                             )       Judge Presiding
RANDY PFISTER, et al.,                       )
                                             )       Magistrate Judge Michael Mason
                        Defendants.          )

                        DEFENDANTS’ STATUS REPORT
               PURSUANT TO THIS COURT’S FEBRUARY 3, 2021 ORDER

        Pursuant to the Court’s February 3, 2021 Minute Entry (ECF #283), Defendants Pfister,

Daly, Lamb, Harris, Tejeda, and Acosta (collectively, the “Defendants”) submit this Second Status

Report Regarding Settlement and state as follows:

        1.      On January 6, 2021, this Court directed the parties to file “a joint status report

regarding status on settlement by 01/29/2021. If the settlement documents have not been certified

by the Attorney General by 01/29/2021, Defendants shall include in the report an explanation for

the reason for the delay in certification and provide an estimated date by when they reasonably

expect certification.” [ECF #281].

        2.      On January 27, 2020, the undersigned counsel communicated to Plaintiff’s counsel

that it appears the Attorney General certified the settlement documents on January 26, 2020.

        3.      On January 29, 2020, the undersigned counsel confirmed with Plaintiff’s counsel

that the Attorney General in fact did certify the settlement documents. Specifically, Defendants’

edited status report stated:

        Due to security concerns surrounding President Biden’s inauguration, the Thomas Center
        was shut down from January 18 to 22, 2021. On January 26, 2021, the Settlement
        Agreement was approved by the Attorney General. The Settlement Agreement is now
   Case: 1:17-cv-00528 Document #: 284 Filed: 02/05/21 Page 2 of 4 PageID #:3314




        being processed by the IDOC, who will then send necessary materials to the Comptroller
        for payment. As stated in the Settlement Agreement, IDOC makes no representation
        when payment will be made. However, given the backlog in payments, in part due to
        Coronavirus, Counsel for the IDOC Defendants expects payment will take multiple
        months. The Parties agree to monitor and update the Court accordingly.

Ex. A

        4.      The parties disputed the last sentence of Defendants’ edited status report.

        5.      On February 1, 2020, the undersigned emailed Plaintiff’s counsel to resolve the

dispute and file a joint status report.

        5.      On February 3, 2020, the parties spoke at length regarding the last sentence.

Defendants stated it will monitor payment every three weeks, or when Plaintiff’s counsel inquired.

        6.      Shortly after this call, this Court directed Defendants to provide an estimated date

by when they reasonably expect payment and provide an explanation for the reasons of the delay.

[ECF #283].

        7.      The Defendants reasonably expect payment to be made within 90 days. The

undersigned spoke with IDOC counsel who informed him that as of February 1, 2020, the

Comptroller’s Office was processing vouchers dated January 4, 2020. However, as stated in the

Settlement Agreement and settlement letter, Defendants make no representation that payment will

be made in 90 days given that IDOC has no control over payment.

        8.      Defendants have gone through extraordinary lengths in order to work with Plaintiff

and his counsel on this settlement. As this Court is aware, Plaintiff’s counsel refused to accept a

settlement check from the Co-Defendants, and facilitate payment to his client. Instead, Plaintiff

filed a Motion with this Court requesting that Co-Defendant’s provide Plaintiff with 10 cashier

checks to the Plaintiff because Cook County Correctional Center will not accept any checks in




                                                  2
   Case: 1:17-cv-00528 Document #: 284 Filed: 02/05/21 Page 3 of 4 PageID #:3315




excess of one thousand. In order to accommodate Plaintiff’s request, the undersigned worked with

Cook County to facilitate payment without the needs to send multiple cashier checks.

       9.      While there has been a slight delay in executing the settlement documents, the

unprecedented times of the Coronavirus, and mass riots causing the shutdown of the Thompson

Center, is not the doing of the Defendants. Additionally, the Comptroller’s Office requires that all

settlement documents be personally signed. This required high-level executives within the

Attorney General’s Office to review and sign off on the Settlement Agreement.

       10.     As established, Defendants have proactively taken steps to insure payment is made

within a reasonable time frame and will continue to do so.


Dated: February, 5, 2021
                                                             Respectfully Submitted,
KWAME RAOUL                                                   /s/ Andrew O’Donnell
Attorney General of Illinois                                 ANDREW O’DONNELL
                                                             Assistant Attorney General
                                                             General Law Bureau
                                                             100 W. Randolph, 13th Floor
                                                             Chicago, Illinois 60601
                                                             (312) 814-6135




                                                 3
   Case: 1:17-cv-00528 Document #: 284 Filed: 02/05/21 Page 4 of 4 PageID #:3316




                                CERTIFICATE OF SERVICE


       The undersigned certifies that on February 5, 2021, he electronically filed the foregoing

document with the Clerk of the Court for the United States District Court for the Northern District

of Illinois using the CM/ECF system. Participants in the case who are registered CM/ECF users

will be served by the CM/ECF system.




                                                     /s/ Andrew O’Donnell




                                                4
